Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 20, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  158169                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  ARTHUR CHAPMAN,                                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158169
                                                                     COA: 335678
                                                                     Wayne CC: 15-010270-NO
  OFFICER D. MACK,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 19, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the appellant’s gross negligence claim should have been
  dismissed for failure to state a claim upon which relief could be granted, MCR
  2.116(C)(8); and (2) whether the appellant’s intentional tort claims were barred by
  governmental immunity because there was no genuine issue of material fact regarding
  whether the appellee acted in good faith and without malice. In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 20, 2019
           d0313
                                                                                Clerk